DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
A. Claim 38 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement  requirement.	3
B. Claim 31 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.	4
III. Claim Rejections - 35 USC § 103	5
A. Claims 7, 10, 12, 13, 21, 23-28, 33-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269507 (“Yu”) in view of US 2004/0214446 (“Kim”) and as evidenced by admissions in the Instant Application.	5
B. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim and as evidenced by admissions in the Instant Application, as applied to claim 7 above, and further in view of US 6,908,847 (“Saito”).	18
C. Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 2019/0157548 (“Wu”), US 6,491,978 (“Kalyanam”), and Saito, and as evidenced by admissions in the Instant Application.	19
IV. Response to Arguments	26
Conclusion	28


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
A. Claim 38 is rejected under 35 U.S.C. 112(a) as failing to comply with the enablement  requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 7 reads in pertinent part,
7. (Currently Amended) A method, comprising:  
exposing the low-k dielectric layer to a first nitrogen-based plasma to form a nitrogen-rich protective layer within the low-k dielectric layer, prior to forming a capping layer on the conductive structure; 
performing a post-deposition treatment on the etch stop layer, 
wherein the nitrogen-rich protective layer protects the low-k dielectric layer from the post-deposition treatment.
Claim 38 reads,
38. (New) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises selectively forming the nitrogen-rich protective layer less than about 7 nm in thickness at a process pressure greater than about 4.5 Torr.
The Instant Application squarely states that the nitrogen-rich layer formed to only 7 nm thick by the higher processing pressure of greater than about 4.5 Torr will not provide the protection required during the post-deposition processing required by claim 7, from which claim 38 depends.  In this regard, the Instant Specification states,
[0026] In some embodiments, a process pressure above about 4.5 Torr produces a protective layer with thickness less than about 7 nm, which is cannot protect low-k or ELK 150 layer during subsequent processing operations.  This is because at process pressures greater than about 4.5 Torr, the mean free path of the nitrogen-based plasma ions (e.g., the distance ions can travel without colliding to each other) reduces. With the number of ion-to-ion collisions increasing, the reaction rate between the ions and low-k or ELK 150 layer reduces. This "low-reaction rate" condition increases the processing time-for example, additional time is required to form the nitrogen-rich protective layer within a thickness range between about 7 nm and about 15 nm.
(Emphasis added.)

B. Claim 31 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 29 was amended to read in pertinent part,
forming a nitrogen-rich protective layer between adjacent first conductive structures and within the first dielectric layer, prior to forming a capping layer on the first conductive structure;
Claim 31 reads,
31. (Previously Presented) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises exposing the first dielectric layer to an other nitrogen-based plasma.  
There is not support for forming the nitrogen rich protective layer prior to forming a capping layer using more than one nitrogen-based plasma.  Instead, the additional plasma exposure of the low-k dielectric is during the formation of the capping layer.  As such, there is not written descriptive support for the features of claim 31, based on the recent amendment to claim 29. 

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 7, 10, 12, 13, 21, 23-28, 33-35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0269507 (“Yu”) in view of US 2004/0214446 (“Kim”) and as evidenced by admissions in the Instant Application. 
Claim 7 reads,
7. (Currently Amended) A method, comprising: 
[1] forming a conductive structure embedded in a low-k dielectric layer; 
[2] exposing the low-k dielectric layer to a first nitrogen-based plasma to form a nitrogen-rich protective layer within the low-k dielectric layer, prior to forming a capping layer on the conductive structure; 
[3] depositing a capping layer precursor on the conductive structure; 
[4] dissociating the capping layer precursor with a second nitrogen-based plasma to form a capping layer; 
[5] depositing an etch stop layer on the capping layer and the nitrogen-rich protective layer; and 
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the low-k dielectric layer from the post-deposition treatment.

With regard to claim 7, Yu discloses,
7. (Currently Amended) A method, comprising: 
[1] forming a conductive structure 208 [copper] embedded in a low-k dielectric layer 204 [¶ 26; Fig. 2A]; 
[2] exposing the low-k dielectric layer 204 to a first nitrogen-based plasma to form a nitrogen-rich protective layer [not shown but inherent] within the low-k dielectric layer 204, prior to forming a capping layer on the conductive structure  [¶ 31: “In another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr.”]; 
[3] depositing a capping layer precursor [¶¶ 44, 45, 47: e.g. a cobalt carbonyl compounds—as further limited by instant claim 33] on the conductive structure 208 [¶¶ 32-37, 42; Fig. 2C]; 
[4] dissociating the capping layer precursor with a second nitrogen-based plasma  to form a capping layer 216 [¶¶ 32-37, 42; Fig. 2C]; and 
[5] depositing an etch stop layer 220 on the capping layer 216 and the nitrogen-rich protective layer [¶ 49; Fig. 2E]; and
[6a]-[6b] … [not taught].

With regard to features [3] and [4] of claim 7, Yu states,
[0042] In another embodiment, a method for capping a copper surface on a substrate is provided which includes depositing a cobalt capping material over the metallic copper surface while leaving exposed the dielectric surface during a deposition-treatment cycle.  In one example, the deposition-treatment cycle includes exposing the substrate to a cobalt precursor gas to selectively form a first cobalt layer over the metallic copper surface while leaving exposed the dielectric surface during a vapor deposition process, exposing the first cobalt layer to a plasma containing nitrogen, ammonia, an ammonia/nitrogen mixture, or hydrogen during a treatment process.  The method further provides exposing the substrate to the cobalt precursor gas to selectively form a second cobalt layer over the first cobalt layer while leaving exposed the dielectric surface during the vapor deposition process, and exposing the second cobalt layer to the plasma during the treatment process.
(Yu: ¶ 42; emphasis added)

With regard to feature [2] of claim 7, Yu discloses the same low-k dielectric e.g. “a silicon carbide oxide material or a carbon doped silicon oxide material” (Yu: ¶ 26) as disclosed in the Instant Application (Instant Specification: ¶ 17: “carbon doped silicon oxide”).  Yu also uses nitrogen-based plasma conditions overlapping those disclosed in the Instant Application that Applicant admits will produce the nitrogen-rich protective layer at the exposed surface of the low-k dielectric layer, including the (1) nitrogen-based gases (e.g. ammonia), (2) pressure (Yu: 5 Torr (¶ 31); Instant Application: “about 1.5 Torr to about 4.5 Torr”), and (3) plasma power (Yu: 400 watts (¶ 31); Instant Application: “about 350 Watts to about 500 Watts”).  (For the aforementioned plasma condition, compare the specific example in last sentence of ¶ 31 of Yu with conditions in the Instant Specification at ¶ 24.)  Moreover, Yu explicitly exposes the surface 210 of the low-k dielectric layer 204 to the nitrogen-based plasma.  
Based on the evidence of record, then, it is held, absent evidence to the contrary, that the nitrogen-based plasma exposure disclosed in Yu creates the claimed nitrogen-rich protective layer in the surface 210 of the low-k dielectric 204.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Finally, the process explained in paragraph [0031] of Yu is a “plasma pre-treatment process to remove contaminants 212 from the copper contacts 208 while forming copper surfaces 214” (id.).  Therefore, a nitrogen-rich protective layer that inherently forms (supra) necessarily occurs “prior to the forming a capping layer [i.e. the Co capping layer 216] on the conductive structure [i.e. the copper contact 208]”. 
This is all of the elements of feature [2].

With regard to feature [5] of claim 7, Yu calls the claimed “etch stop layer” a “barrier layer 220”, which are materials different from that of the dielectric layer 204, e.g. silicon carbide, silicon nitride (Yu: ¶ 49).  It is well known in the art that the aforementioned materials can be etched selectively to low-k carbon-doped silicon oxide.  In addition, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization (Yu: ¶ 4) thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  As such, it is held, absent evidence to the contrary, that the barrier layer 220 is capable of being an “etch stop” within the broadest reasonable interpretation consistent with the Instant Application, especially since the Instant Application failed to provide even one example of a material for the etch stop layer.

With regard to feature [6a]-[6b] of claim 7,
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the low-k dielectric layer from the post-deposition treatment.
Yu does not disclose features [6a]-[6b].
Kim, like Yu, is directed to forming a multilevel interconnect including a first metal layer having metal features 107 in a dielectric 105 that is covered by a silicon carbide or oxygen-doped silicon carbide etch stop layers 110 (Kim: ¶¶ 60-61; Fig. 1 and Figs. 2A-2H).  Kim further teaches that the second metal layer includes low-k dielectric layers 112, 118 made of silicon oxycarbide separated by another silicon carbide etch stop layer 114 (Kim: ¶¶ 67, 69).  Kim further teaches that the etch stop layers, 110 and 114, are plasma treated (Kim: ¶¶ 66, 69) to clean and stabilize the surfaces and thereby provide better adhesion to layers deposited thereover (Kim: ¶ 48).
Inasmuch as each of Yu and Kim teach the same etch stop materials, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to plasma treat the etch stop layer 220 of Yu, in the manner disclosed in Kim (Kim: ¶¶ 48, 66), in order to clean, stabilize, and thereby provide better adhesion to the subsequently deposited layers used to form a multi-level metallization (Yu: ¶ 4) as taught in Kim (Kim: ¶ 48).  As such, Kim may be seen as an improvement to Yu in this regard.  (See MPEP 2143.)
Further with regard to feature [6b] of claim 7, it is held, absent evidence to the contrary that the nitrogen-rich protective layer would protect the underlying low-k dielectric material 204 during the plasma treatment of Kim used in Yu, at least because the added nitrogen would densify the nitrogen-rich region of the low-k dielectric 204, thereby reducing the penetration of the plasma used to treat the etch stop layer 220 than if the nitrogen-rich protective layer were not present.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 7.

Claims 10 and 34 read,
10. (Previously presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises treating the low-k dielectric layer with an ammonia plasma or a nitrogen plasma having a plasma power between about 350 Watts and about 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr. 
34. (Previously Presented) The method of claim 7, wherein dissociating the capping layer precursor with the second nitrogen-based plasma comprises treating the capping layer precursor with an ammonia plasma or a nitrogen plasma at a process pressure greater than about 4.5 Torr.  
As explained under feature [2] of claim 7, Yu treats the surface of the low-k dielectric 204 with a nitrogen-based plasma, stating in this regard, “[i]n another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr” which anticipates the claimed power range for the plasma of claims 10 and 27.  The nitrogen-based plasma pressure ranges include (1) “about 5 Torr” for the pretreatment prior to forming the capping layer (¶ 31), and (2) “preferably from about 0.5 Torr to about 10 Torr, and more preferably, from about 1 Torr to about 5 Torr” during formation of the Co capping layer (¶ 36), which establishes a prima facie case of obviousness for the overlapping the claimed pressure ranges of “between about 1.5 Torr and about 4.5 Torr” and “greater than about 4.5 Torr”.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  
This is all of the features of claims 10 and 34.

Claims 12, 13, and 21 read, 
12. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer at a thickness between about 7 nm and about 15 nm.  
13. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises forming the nitrogen-rich protective layer within the low-k dielectric layer and at a distance below a top surface of the low-k dielectric layer.  
21. (Previously Presented) The method of claim 7, wherein exposing the low-k dielectric layer to the first nitrogen-based plasma comprises converting a top portion of the low-k dielectric layer to form the nitrogen-rich protective layer.  
As above, because Yu exposes the same low-k dielectric material to essentially the same nitrogen-based plasma before the formation of the capping layer, it is held, absent evidence to the contrary, that each of the resulting features claimed in claims 12, 13, and 21 would inherently result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claims 33 and 35, Yu further discloses,
33. (Previously Presented) The method of claim 7, wherein depositing the capping layer 216 precursor comprises exposing the conductive structure to a cobalt carbonyl precursor [¶¶ 44, 45, 47].  
35. (Previously Presented) The method of claim 7, further comprising repeating depositing the capping layer precursor and dissociating the capping layer precursor 2 to 6 times [¶¶ 38, 42, as explained above under feature [2] of claim 7].

Claim 23 reads,
23. (Currently Amended) A method, comprising: 
[1] forming conductive structures within a dielectric layer; 
[2] selectively forming a nitrogen-rich protective layer with a nitrogen concentration profile between adjacent conductive structures, within the dielectric layer, and at a distance below a top surface of the dielectric layer [inherent for the reasons explained under feature [2] of claim 7]; 
[3] depositing a capping layer on the conductive structures using plasma-enhanced chemical vapor deposition; 
[4] forming an etch stop layer on the capping layer and the dielectric layer; and  
[5a] performing a plasma treatment on the etch stop layer, 
[5b] wherein the nitrogen-rich protective layer protects the dielectric layer from the plasma treatment.

With regard to claim 23, Yu discloses,
23. (Currently Amended) A method, comprising: 
[1] forming conductive structures 208 within a dielectric layer 204; 
[2] selectively forming a nitrogen-rich protective layer with a nitrogen concentration profile between adjacent conductive structures 208, within the dielectric layer 204, and at a distance below a top surface of the dielectric layer 204; 
[3] depositing a capping layer 216 on the conductive structures 208 using plasma-enhanced chemical vapor deposition [¶¶ 32-48; Figs. 2C, 3];
[4] forming an etch stop layer 220 on the capping layer 216 and the dielectric layer 204 [¶ 49; Fig. 2D]; and
[5a]-[5b] … [not taught].  

With regard to feature [2] of claim 23, Yu discloses the same low-k dielectric e.g. “a silicon carbide oxide material or a carbon doped silicon oxide material” (Yu: ¶ 26) as disclosed in the Instant Application (Instant Specification: ¶ 17: “carbon doped silicon oxide”).  Yu also uses nitrogen-based plasma conditions overlapping those disclosed in the Instant Application that Applicant admits will produce the nitrogen-rich protective layer at the exposed surface of the low-k dielectric layer, including the (1) nitrogen-based gases (e.g. ammonia), (2) pressure (Yu: 5 Torr; Instant Application: “about 1.5 Torr to about 4.5 Torr”), and (3) plasma power (Yu: 400 watts; Instant Application: “about 350 Watts to about 500 Watts”).  (Compare the specific example in last sentence of ¶ 31 of Yu with conditions in the Instant Specification at ¶ 24.)  Moreover, Yu explicitly exposes the surface 210 of the low-k dielectric layer 204 to the nitrogen-based plasma.  
In addition, during the formation of the Co capping layer 216, the nitrogen-based plasma conditions significantly overlap those in the Instant Application.  In this regard, Yu uses as the reducing agent for dissociating the Co carbonyl precursor, “ammonia (NH3), a hydrogen and ammonia mixture (H2/ NH3), nitrogen (e.g., N2 or atomic-N), hydrazine (N2H4), derivatives thereof, plasmas thereof, or combinations thereof” (¶ 35).  The plasma conditions include “more preferably, from about 1 Torr to about 5 Torr” (¶ 36) and “more preferably, from about 300 watts to about 500 watts”.  Still further, because the Co capping layer 216 can be deposited over several cycles, e.g. “2, 3, 4, 5, or more” (Yu: ¶ 38 and ¶ 42 quoted above), the claimed “first nitrogen-based plasma” can be the first reduction of the Co precursor and the claimed “second nitrogen-based plasma” can be the second exposure during the second cycle of forming the Co capping layer 216.  
Based on the evidence of record, then, it is held, absent evidence to the contrary, that the nitrogen-based plasma exposure disclosed in Yu creates the claimed nitrogen-rich protective layer in the surface 210 of the low-k dielectric 204.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to feature [3] of claim 23, Yu states that the capping layer 216 can be formed by a cyclic PECVD process explained at length (Yu: ¶¶ 32-48; Fig. 3).  

With regard to feature [4] of claim 23, Yu calls the claimed “etch stop layer” a “barrier layer 220”, which are materials different from that of the dielectric layer 204, e.g. silicon carbide, silicon nitride (Yu: ¶ 49).  It is well known in the art that the aforementioned materials can be etched selectively to low-k carbon-doped silicon oxide.  In addition, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization (Yu: ¶ 4) thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  As such, it is held, absent evidence to the contrary, that the barrier layer 220 is capable of being an “etch stop” within the broadest reasonable interpretation consistent with the Instant Application, especially since the Instant Application failed to provide even one example of a material for the etch stop layer.

With regard to feature [5a]-[5b] of claim 23,
[5a] performing a plasma treatment on the etch stop layer, 
[5b] wherein the nitrogen-rich protective layer protects the dielectric layer from the plasma treatment.
Yu does not disclose features [5a]-[5b].
As explained above, Kim, like Yu, is directed to forming a multilevel interconnect including a first metal layer having metal features 107 in a dielectric 105 that is covered by a silicon carbide or oxygen-doped silicon carbide etch stop layers 110 (Kim: ¶¶ 60-61; Fig. 1 and Figs. 2A-2H).  Kim further teaches that the second metal layer includes low-k dielectric layers 112, 118 made of silicon oxycarbide separated by another silicon carbide etch stop layer 114 (Kim: ¶¶ 67, 69).  Kim further teaches that the etch stop layers, 110 and 114, are plasma treated (Kim: ¶¶ 66, 69) to clean contaminants from the surfaces and stabilize the plasma-treated layers to thereby provide better moisture and oxygen resistance as well as better adhesion to layers deposited thereover (Kim: ¶ 48).
Inasmuch as each of Yu and Kim teach the same etch stop materials, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to plasma treat the etch stop layer 220 of Yu, in the manner disclosed in Kim (Kim: ¶¶ 48, 66), in order to clean, stabilize, and thereby provide better adhesion to the subsequently deposited layers used to form a multi-level metallization (Yu: ¶ 4) as taught in Kim (Kim: ¶ 48).
Further with regard to feature [5b] of claim 23, it is held, absent evidence to the contrary that the nitrogen-rich protective layer would protect the underlying low-k dielectric material 204 during the plasma treatment of Kim used in Yu, at least because the added nitrogen would densify the nitrogen-rich region of the low-k dielectric 204, thereby reducing the penetration of the plasma used to treat the etch stop layer 220 than if the nitrogen-rich protective layer were not present.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 23.

Claims 24 and 28 read,
24. (Previously Presented) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises: 
[1] forming a first portion of a silicon nitride, wherein the first portion has a peak nitrogen concentration in atomic percentage higher than a second portion and a third portion of the silicon nitride, and wherein the first portion is located between about 8 nm and about 12 nm below the top surface of the dielectric layer; 
[2] forming the second portion of the silicon nitride with 50% of the peak nitrogen concentration, wherein the second portion is located between about 7 nm and about 8 nm and between about 12 nm and about 20 nm below the top surface of the dielectric layer; and 
[3] forming the third portion of the silicon nitride with 30% of the peak nitrogen concentration, wherein the third portion is located between about 5 nm and about 7 nm and between about 20 nm and about 25 nm below the top surface of the dielectric layer.  
28. (Previously Presented) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises converting a top portion of the dielectric layer to the nitrogen-rich protective layer.  
As above, because Yu exposes the same low-k dielectric material to essentially the same nitrogen-based plasma either before the formation of the capping layer or during the formation of the capping layer, it is held, absent evidence to the contrary, that each of the resulting features claimed in claims 24 and 28 would inherently result.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claims 25 and 26 reads,
25. (Previously Presented) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises exposing the dielectric layer to an other nitrogen-based plasma.  
26. (Previously Presented) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises treating the dielectric layer with an ammonia plasma or a nitrogen plasma to form a nitrogen-rich protective layer.  
As explained under feature [2] of claim 7, Yu exposes the low-k dielectric layer 204 several times to nitrogen-based plasmas, which may be or include ammonia or nitrogen plasmas, which would inherently contribute to the nitrogen concentration profile for the same reasons as explained above under feature [2] of claim 7.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 27 reads, 
27. (Previously Presented) The method of claim 23, wherein selectively forming the nitrogen-rich protective layer with the nitrogen concentration profile comprises treating the dielectric layer with a plasma process having a plasma power between about 350 Watts and about 500 Watts and a process pressure between about 1.5 Torr and about 4.5 Torr.
As explained under feature [2] of claim 23, Yu treats the surface of the low-k dielectric 204 with a nitrogen-based plasma, stating in this regard, “[i]n another example, substrate 200 may be exposed to a hydrogen and ammonia gaseous mixture while a plasma is generated at 400 watts for about 15 seconds at about 5 Torr” which anticipates the claimed power range.  The nitrogen-based plasma pressure ranges include (1) “about 5 Torr” for the pretreatment prior to forming the capping layer (¶ 31), and (2) “preferably from about 0.5 Torr to about 10 Torr, and more preferably, from about 1 Torr to about 5 Torr” during formation of the Co capping layer (¶ 36), which establishes a prima facie case of obviousness for the overlapping the claimed pressure ranges of “between about 1.5 Torr and about 4.5 Torr” and “greater than about 4.5 Torr”.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  

With regard to claim 39, Yu further discloses,
39. (New) The method of claim 23, wherein the nitrogen-rich protective layer is formed by exposing the low-k dielectric layer 204 to a nitrogen-based plasma prior to depositing the capping layer 216 using plasma-enhanced chemical vapor deposition [Yu: ¶ 31].
As explained above under each of feature [2] of claim 7 and feature [2] of claim 23, the process in paragraph [0031] of Yu is a pre-treatment of the copper contact 208 to remove contaminants 212 and form copper surfaces 214 is the first exposure to a nitrogen-based plasma that inherently forms at least a portion of the thickness of the nitrogen-rich protective layer.

B. Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Kim and as evidenced by admissions in the Instant Application, as applied to claim 7 above, and further in view of US 6,908,847 (“Saito”).
Claim 22 reads,
22. (Previously Presented) The method of claim 7, further comprising: 
[1] forming an other low-k dielectric layer on the etch stop layer; and 
[2] forming an other conductive structure within the other low-k dielectric layer, wherein the other conductive structure is in contact with the conductive structure through the etch stop layer and the capping layer.
The prior art of Yu in view of Kim and as evidenced by admissions in the Instant Application, as explained above, teaches each of the features of claim 7. 
As also explained above, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization (Yu: ¶ 4), thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  Nonetheless, Yu does not show the additional low-k dielectric layers or other conductive structures as claimed.
Saito, like Yu, teaches a multilayered, copper metallization M1, M2, wherein each of the Cu layers is embedded in a low-k dielectric 22b, 24b, 26b including silicon, carbon, and oxygen, e.g. SiCOH or SiOC (Saito: low-k dielectric at col. 9, lines 46-55 and col. 12, lines 65-66; Cu at col. 11, lines 12-16 and col. 15, lines 63-66; Fig. 17).  Also like Yu, Saito also teaches depositing a capping layer CM1, CM2 that may be cobalt (Co) selectively on the exposed surfaces of each of the Cu layers M1 and M2 (Figs. 5-6 and 16-17; col. 11, lines 25-28; paragraph bridging cols. 11-12; col. 17, lines 35-39).  Still further like Yu, Saito teaches forming an etch stop layer 24a over the entire surface of the underlying metallization layer M1 (Saito: Figs. 7, 10; paragraph bridging cols. 12-13 and col. 13, lines 41-52).  
Saito further shows that the capping layer is etched to expose the underlying copper metallization M1c (Saito: Fig. 12; col. 14, lines 1-3) in order to allow direct contact with the subsequently deposited copper metallization PM2b/PM2c (Saito: Fig. 15; col. 15, lines 63-67). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form at least one additional layer of low-k dielectric overlying the etch stop layer 220 and to form an additional conductive structure within the overlying physically connected to at least one of the underlying copper conductive structure 208 through the etch stop 220 and through the capping layer 216, as taught in Saito, in order to make a multi-level copper metallization, as suggested in Yu (¶ 4) and taught in Saito.  Additional motivation to etch through the Co capping layer 216 would be to reduce the resistance of the multi-layered metallization since copper has a significantly higher conductivity than cobalt.   
This is all of the features of claim 22.

C. Claims 29-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of US 2019/0157548 (“Wu”), US 6,491,978 (“Kalyanam”), and Saito, and as evidenced by admissions in the Instant Application.
Claim 29 reads,
29. (Currently Amended) A method, comprising: 
[1] forming first conductive structures within a first dielectric layer;
[2] forming a nitrogen-rich protective layer between adjacent first conductive structures and within the first dielectric layer, prior to forming a capping layer on the first conductive structures; 
[3] covering the first conductive structures with a capping layer precursor; 
[4] dissociating the capping layer precursor with a nitrogen-based plasma to form the capping layer; 
[5] depositing a metal nitride based etch stop layer on the capping layer and the first dielectric layer; 
[6a] performing a post-deposition treatment on the etch stop layer, 
[6b] wherein the nitrogen-rich protective layer protects the first dielectric layer from the post-deposition treatment, and 
[6c] wherein the post-deposition treatment on the metal nitride based etch stop layer removes byproducts generated during the deposition of the etch stop layer and densifies the metal nitride based etch stop layer, and
[7a] forming second conductive structures within a second dielectric layer formed on the metal nitride based etch stop layer, 
[7b] wherein the second conductive structures are in contact with the first conductive structures through the metal nitride based etch stop layer and the capping layer. 

With regard to claim 29, Yu discloses,
[1] forming a first conductive structures 208 [copper] within a first dielectric layer 204 [¶ 26; Fig. 2A]; 
[2] forming a nitrogen-rich protective layer between adjacent first conductive structures 208 and within the first dielectric layer 204, prior to forming a capping layer 216 on the first conductive structures 208;
[3] covering the first conductive structures 208 with a capping layer precursor; 
[4] dissociating the capping layer precursor [¶¶ 44, 45, 47: e.g. a cobalt carbonyl compounds] with a nitrogen-based plasma to form the capping layer 216 [¶¶ 32-37, 42; Fig. 2C]; 
[5] depositing … etch stop layer 220 on the capping layer 216 and the first dielectric layer 204 [¶ 49; Fig. 2E];
[6a]-[7b] … [not taught].

With regard to feature [2] of claim 29, the evidence for the inherent formation of the nitrogen-rich protective layer in the surface of the low-k dielectric layer 204 of Yu, including the admissions in the Instant Application, is explained above under feature [2] claim 7 and is incorporated here by reference.
This is all of the feature of claim 29 disclosed in Yu. 

With regard to features [5], [6a], [6c] of claim 29, 
[5] depositing a metal nitride based etch stop layer on the capping layer and the first dielectric layer; 
[6a] performing a post-deposition treatment on the etch stop layer, 
[6c] wherein the post-deposition treatment on the metal nitride based etch stop layer removes byproducts generated during the deposition of the etch stop layer and densifies the metal nitride based etch stop layer, and
While Yu discloses an etch stop layer 220 over the capping layer 216 and the first dielectric layer 204, Yu does not disclose that the etch stop layer is “metal nitride based” as required by feature [5].  Nor does Yu perform a post-deposition treatment on the etch stop layer 220 and consequently does not teach features [6a] or [6c].
Wu, like Yu, teaches a method of making a metallization structure including forming Cu contacts 212 (Wu: ¶ 27) within a low-k dielectric layer 216 (Wu: ¶ 26) having an etch-stop layer ESL2(=220/230) (Wu: ¶¶ 28-30; Figs. 2A-2C ) formed thereover.  Also like Yu, Wu performs a treatment to remove contaminants from the surface of the Cu contacts 212 and the low-k  dielectric layer 216 using the same gases (albeit plasma is not mentioned) in preparation for forming the etch stop layer 220 (Wu: ¶ 28).  
Wu further teaches that the etch stop layer ESL2 includes a bottom etch stop layer 220 made from a metal nitride and a top etch stop layer 230 made from metal oxide, wherein the metal is, e.g., one of Al, Ta, and Ti (Wu: ¶¶ 28-31–especially ¶ 31).  The bottom etch stop layer 220 also serves as a diffusion barrier to oxide during the formation of the top etch stop layer 230 (Wu: ¶ 33).  In addition, Wu teaches performing a post-deposition plasma treatment of the metal nitride bottom etch stop layer 220 to clean the surface before forming the top etch stop layer 230:
[0029] In some embodiments, after the bottom etch stop layer 220 is formed, a post-treatment operation is conducted on the bottom etch stop layer 220 to clean a surface of the bottom etch stop layer 220.  In some embodiments, the post-treatment operation is a plasma cleaning process by using gas including Ar, H2, O3, N2 or NH [sic, should be NH3] at a temperature in a range from about 100° C. from about 700° C.
(Wu: ¶ 29; emphasis added)  
Cleaning removes by-products of the deposition since that is only source of  surface contamination.  Thus, Wu discloses features [5], [6a], and [6c] except for indicating that the plasma cleaning also densifies the metal nitride based etch stop layer. 
Kalyanam, like Wu, forms a CVD method for forming a metal nitride layer in a semiconductor device (col. 4, line 48 to col. 5, line 3) that may be an insulating phase of tantalum nitride, i.e. Ta3N5 (Kalyanam: col. 2, lines 35-61) which would be the same function as the etch stop layer 220 in Wu since the overall etch stop layer ESL2 functions is part of the overall laminate of insulating layers.  Also like Wu, Kalyanam performs a post-deposition plasma treatment to remove contaminants from metal nitride (Kalyanam: Abstract; col. 8, lines 13-60) that include at least some of the same plasma forming gases as those used in Wu, i.e. argon, hydrogen, nitrogen, and ammonia (id.).  Kalyanam also teaches that the plasma treatment densifies the metal nitride to provide better diffusion barrier properties, as desired in Wu (Wu: ¶ 33, supra). 
Inasmuch as the plasma treatments in each of Wu and Kalyanam are used to clean the surface and Wu expresses additional desire to have the bottom etch stop metal nitride layer 220 function as a diffusion barrier, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use plasma conditions also sufficient to densify the bottom etch stop metal nitride layer 220 of Wu in order to provide better diffusion barrier properties as taught by Kalyanam. 
In addition, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the etch stop layer of Wu/Kalyanam as the etch stop layer 220 in Yu because Wu explains that bottom etch-stop layer 220 metal nitride prevents oxide diffusion (Wu: ¶ 33) and Yu may use an oxide as the etch stop layer 220 (Yu: ¶ 49).  As such, the etch stop layer of Wu/Kalyanam may be seen as an improvement to Yu in this aspect.

With regard to feature [6b] of claim 29,
[6b] wherein the nitrogen-rich protective layer protects the first dielectric layer from the post-deposition treatment, and
It is held, absent evidence to the contrary that the nitrogen-rich protective layer inherently formed in Yu would protect the underlying low-k dielectric material 204 during the post-deposition treatment of the etch stop of and plasma treatment of Wu/Kalyanam used in Yu, at least because the added nitrogen in Yu’s plasma treatment used to clean the copper contacts 212 (as explained under claim 7, above) would densify the nitrogen-rich surface region of the low-k dielectric 204, thereby reducing the penetration of the plasma used to treat the etch stop layer 220 than if the nitrogen-rich protective layer were not present.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

With regard to features [7a]-[7b] of claim 29, 
[7a] forming second conductive structures within a second dielectric layer formed on the metal nitride based etch stop layer, 
[7b] wherein the second conductive structures are in contact with the first conductive structures through the metal nitride based etch stop layer and the capping layer. 
As explained above, Yu teaches that the Co-capped Cu interconnect is known for use in multi-level metallization (Yu: ¶ 4), thereby indicating that additional metallization levels would be deposited on the one shown in Fig. 2D.  Nonetheless, Yu does not show the additional low-k dielectric layers or other conductive structures as required in features [7a]-[7b].
 Wu further teaches the elements of a typical multi-level metallization including features [7a]-[7b] except for the capping layer, as follows:
[7a] forming second conductive structures 265/260(VS2) within a second dielectric layer 240 formed on the metal nitride based etch stop layer 220/230(ESL2), 
[7b] wherein the second conductive structures 265/260(VS2) are in contact with the first conductive structures 212 through the metal nitride based etch stop layer 265/260(VS2) … [Wu: Figs. 2D-2J; ¶¶ 35-43].
Wu does not teach a capping layer and therefore does not teach that the second conductive structures 265/260(VS2) extend through a capping layer.
As explained above, Saito teaches, inter alia, that the second conductive structures M2 extend through the etch stop layer 24a and the capping layer CM1 (that may be Co, as in Yu) to directly contact the underlying copper metal contact M1. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form at least one additional layer of low-k dielectric overlying the etch stop layer 220 in Yu and to form an additional conductive structure within the overlying physically connected to at least one of the underlying copper conductive structure 208 through each of the etch stop 220 and the capping layer 216, as taught in Wu/Saito, in order to make a multi-level copper metallization, as suggested in Yu (¶ 4) and taught in Wu/Saito.  Additional motivation to etch through the Co capping layer 216 would be to reduce the resistance of the multi-layered metallization since copper has a significantly higher conductivity than cobalt.
This is all of the features of claim 29.

Claim 30 reads,
30. (Previously Presented) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises forming a nitrogen concentration profile at a distance below a top surface of the first dielectric layer.  
For the reasons explained under feature [2] of claim 7, this feature is inherent in Yu.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

Claim 31 reads,
31. (Previously Presented) The method of claim 29, wherein forming the nitrogen-rich protective layer comprises exposing the first dielectric layer to an other nitrogen-based plasma.  
Bearing in mind the rejection of claim 31 under 35 USC 112(a) for new matter, Yu teaches this feature to every extent that it is taught in the Instant Application, i.e. that the claimed “an other nitrogen-based plasma” exposure occurs during rather than “prior to” the formation of the capping layer. 
As explained under feature [2] of claim 7, Yu exposes the low-k dielectric layer 204 several times to nitrogen-based plasmas, which may be or include ammonia or nitrogen plasmas, which would inherently contribute to the nitrogen-rich protective layer for the same reasons as explained above under feature [2] of claim 7.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)

IV. Response to Arguments
Applicant’s arguments filed 08/10/2022 have been fully considered but they are not fully persuasive.  
With regard to claim 7, Applicant argues that Yu does not form the nitrogen-rich protective layer “prior to forming a capping layer on the conductive structure”, as newly claimed (Remarks: p. 11).  Examiner respectfully disagrees.  As previously explained in the rejection of claim 7 (Non-Final Rejection mailed 05/13/2022 at pp. 5-6), Yu exposes the surface of the low-k dielectric layer 204 to the ammonia-containing plasma during each of (1) the pre-treatment of the copper contact 208 to remove the contaminants 212 and forming copper surfaces 214 (Yu: ¶ 31) and (2) the formation of the Co capping layer 216.  Simply because additional thickness of the nitrogen-rich protective layer in the surface of the low-k dielectric layer 204 would also inherently form during the formation the Co capping layer does not negate that some thickness also forms during the pretreatment.  Currently, the additional exposure of the low-k dielectric layer 204 to the ammonia plasma during the formation of the capping layer 216 has been omitted.  
Also with regard to claim 7, Applicant traverses the position taken in the Non-Final Rejection mailed 05/13/2022 (at pp. 7-8) as to the protective capacity of the inherently-formed nitrogen-rich protective layer to the underlying low-k dielectric layer 204 during the subsequent “post-deposition treatment of the etch stop layer” of Kim performed on the etch-stop layer 220 of Yu (Remarks: p. 10).  Applicant suggests that the assertion of inherency is made without evidence (id.).  Examiner respectfully disagrees.  The evidence is the same as for the formation of the nitrogen-rich protective layer, i.e. the admissions in the Instant Application.  The nitrogen-rich surface region is formed by the additional nitrogen atoms to the surface volume of low-k material, consequently necessarily increasing the total number of atoms in the same volume, and consequently necessarily increasing the density, i.e. the number of atoms per unit volume, of the nitrogen-rich protective layer.  The higher density of the nitrogen-rich surface region of the low-k dielectric therefore, inherently, necessarily protects the underlying portion of the low-k dielectric layer 204 during the post-deposition treatment of Kim of the etch stop layer 220 of Yu versus the absence of said nitrogen-rich surface region because the additional nitrogen atoms are additional matter taking up otherwise unoccupied volume of the surface region of the low-k dielectric 204 necessarily interfering or blocking the atoms and ions of the post-deposition plasma that may possibly pass through the etch stop layer 220.  

With regard to claim 23, Applicant alleges that Yu does not use a PECVD method to deposit the Co capping layer (Remarks: pp. 11-12).  Examiner respectfully disagrees.  As explained in the rejection above, the capping layer 216 can be formed by a cyclic PECVD process explained at length (Yu: ¶¶ 32-48; Fig. 3).  Applicant fails to explain why the plasma-based deposition of the Co capping layer explained at paragraph [0032]-[0048] fails to constitute a PECVD process. 

Applicant’s arguments with respect to claim(s) 29-31 (Remarks: pp. 4-5) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814